Title: The American Commissioners to John Lamb, Aug. 1786
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Lamb, John


          
            
              Sir,
            
            
              
              
            
          


          We have received your two letters of the 15th and 18th July from
            Alicant, and are sorry to learn that your indisposition discourages you from travelling
            by land or by sea.
          We still think it most advisable both for your own interest and
            that of the United States, that you should return to Congress for their further
            instructions as soon as possible, and we again propose to you to embark from Spain by
            the first opportunity.
          Congress have never informed us of any promise made, or
            encouragement given you that you should be settled with in Europe, and we think it best
            you should settle with their Board of Treasury. Nevertheless, if you transmit to us your
            account, we will adjust it as far as lies in us, subject to the revision of Congress.
            Your letter of credit we wish you to return to one of us by the first opportunity, as
            you will not have occasion to draw again by virtue of it.
          Mr. Randall is gone to New York, and it is our wish that you might
            be there with him, that Congress might have an opportunity of receiving from both
            together as much information as possible, that you might mutually aid each other in
            settling your accounts.
          We have the honor to be, &c.,


          
            
              JOHN ADAMS,
            
          
          
            
              TH: JEFFERSON.
            
          
        